     Case 18-32805-sgj11 Doc 48 Filed 12/17/18                     Entered 12/17/18 10:05:05             Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 14, 2018
______________________________________________________________________




                                      UNITED STATES BANKRUPTCY COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

     In re:                                                   §
                                                              §
     DIVINE DINING, LLC,                                      §                   Case No. 18-32805-SGJ-11
                                                              §                          Chapter 11
                     Debtor                                   §
                                                              §

                                        ORDER GRANTING
                          MOTION FOR ALLOWANCE OF COMPENSATION AND
                      REIMBURSEMENT OF EXPENSES OF COUNSEL FOR RECEIVER
                                    AS DEBTOR IN POSSESSION
                           PURSUANT TO 11 U.S.C. §§ 543(C)(2) AND 503(B)(3)(E)

                     On the date set forth above, the Court considered the Motion for Allowance of

     Compensation and Reimbursement of Expenses of Counsel for Receiver as Debtor in Possession

     Pursuant to 11 U.S.C. §§ 543(C)(2) and 503(B)(3)(E) (this “Motion”) filed by Culhane

     Meadows, PLLC (“Applicant”), in its capacity as former counsel to Elizabeth Brandon,

     Receiver for Divine Dining, LLC (the “Debtor”); and, having found that notice of the

     {00229187-1 }
     Order Granting Motion for Allowance of Compensation and Reimbursement of Expenses of Counsel for Receiver
     Pursuant to 11 U.S.C. §§ 543(C)(2) and 503(B)(3)(E) and (B)(4)                                              Page 1
Case 18-32805-sgj11 Doc 48 Filed 12/17/18                     Entered 12/17/18 10:05:05             Page 2 of 2



Application was proper; having found that the deadline for objections was December 6, 2018 and

that no objection was filed; and having found that Applicant is entitled to be compensated for its

legal expenses incurred in representing the Receiver in accordance with 11 U.S.C. §§ 543(c)(2),

503(b)(3)(E) and 503(b)(4) in the amounts set forth in the Motion; and having found that the fees

and expenses requested therein are reasonable and necessary, hereby ORDERS, ADJUDGES

and DECREES as follows:

                1.   The Court approves on a final basis the allowance of Applicant’s fees for legal

services in the amount of $9,787.50, and reimbursement of Applicant’s costs advanced in the

amount of $361.65, for a total amount of $10,149.15. Applicant has voluntarily reduced this

amount by $16.15 so that the total amount of fees and expenses approved by this Court on a final

basis is equal to the remaining retainer balance of $10,133.00.

                2.   Applicant is authorized to immediately apply the remaining balance of the

Retainer to the fees and expenses awarded herein upon entry of this Order.

                                         *** END OF ORDER ***

Submitted by:

Richard G. Grant
Tex. Bar No. 08302650
CULHANE MEADOWS, PLLC
The Crescent, Suite 700
100 Crescent Court
Dallas, Texas 75201
Telephone: 214-210-2929
Email: rgrant@culhanemeadows.com

ATTORNEYS FOR ELIZABETH BRANDON, RECEIVER




{00229187-1 }
Order Granting Motion for Allowance of Compensation and Reimbursement of Expenses of Counsel for Receiver
Pursuant to 11 U.S.C. §§ 543(C)(2) and 503(B)(3)(E) and (B)(4)                                              Page 2
